DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,511,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Decision of the Patent Trial and Appeal Board reversed the applied obviousness rejections.  
Regarding the first (and third) rejection, while PTAB recognizes that there is a strong presumption that a patent is valid for all it discloses, this presumption can be rebutted with evidence.  PTAB gives weight to the disclosed sterilization process (e.g., temperature and time heat criteria), and concludes that, even though Margoosian teaches solutions to be sterile, that the time and temperature conditions taught do not produce sterile products.  PTAB does not agree with the Examiner’s position that sterility tests in the instant case do not match those in the applied prior art.  Instead, PTAB observes that Margoosian does not provide a detailed sterility testing protocol, only time and temperature (not consideration of which organism was added/was absent Geobacillus stearothermophilus (known to be more difficult to kill, requiring higher temperatures than other bacteria) to show that the conditions of Margoosian do not kill the G. stearothermophilis (PTAB concludes this, even though no G. stearothermophilis was added by Margoosian).  PTAB relies on the Declaration’s protocol, which it characterizes as “an art recognized sterility testing protocol”, to conclude that the liquid product described in Margoosian is not sterile.  PTAB concludes that Margoosian does not necessarily result in a sterile solution (i.e., overcoming the strong presumption of validity of Margoosian’s teachings), reversing this rejection.  The Examiner does not have a basis to request rehearing by PTAB.
In the second rejection, PTAB relies on the lack of specific evidence regarding applying Kitano’s sterilization method to solutions “containing antimicrobial molecules selected from the group consisting of an octenidine salt and a biguanide”.  PTAB notes that chlorhexidine gluconate, being relatively unstable, degrades with just the application of heat, and speculates that Kitano’s sterilization process, which uses superoxide anion radicals diffused into the liquid, would be expected to react with any chemical entities found in the liquid.  PTAB concludes that the evidence of record does not support a reasonable expectation of success for using the superoxide radicals as a sterilization technique (the Examiner does agree that the rejection did not predict a level of purity of chlorhexidine gluconate after sterilization; at least 87% pure is required by 
A search of the full subject matter within the scope of independent claim 23, identified a number of documents that teach an alcohol + (an octenidine or a biguanide) + a sterile (or sterile antiseptic) solution.  Upon review of these documents none were identified to have any details about the sterilization process.  Since PTAB gave weight to the specific process that Applicant has recited (temperature and time heat combinations) to achieve both heat sterility and the required about 92% (i.e., 87+%) purity, and based on the McGinley Declaration of record, as differentiating the instant claims from the prior art applied, the considerations of PTAB are also construed to overcome any potential obviousness based on any of the prior art documents reviewed.
Accordingly, the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611